—Appeal by the *615defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered December 20, 1993, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and a statement made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The record indicates that the police conduct in this case was justified at its inception and reasonably limited in scope at each step in response to the circumstances presented (People v Bianchi, 208 AD2d 551, affd 85 NY2d 1022; People v Landy, 59 NY2d 369; People v Mills, 198 AD2d 236; People v Adams, 123 AD2d 769). Consequently, the Supreme Court properly denied suppression of physical evidence and a statement made by the defendant to law enforcement officials. Mangano, P. J., Bracken, Sullivan and Hart, JJ., concur.